                                          Case 3:21-cv-00890-MMC Document 30 Filed 07/27/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     JOSE FRANCISCO SANCHEZ and                      Case No. 21-cv-00890-MMC
                                        JOSE ANTONIO REYES,
                                  8
                                                        Plaintiffs,                     ORDER GRANTING IN PART AND
                                  9                                                     DENYING IN PART DEFENDANTS'
                                                  v.                                    MOTION TO DISMISS OR IN THE
                                  10                                                    ALTERNATIVE TO TRANSFER VENUE
                                        ROADRUNNER TRANSPORTATION
                                  11    SERVICES, INC. and ROADRUNNER                   Re: Doc. No. 25
                                        TRANSPORTATION SYSTEMS, INC.,
                                  12
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14          Before the Court is defendants’ “Motion to Dismiss or in the Alternative to Transfer

                                  15   Venue,” filed May 11, 2021. Plaintiffs have filed opposition, to which defendants have

                                  16   replied. Having read and considered the papers submitted in support of and in opposition

                                  17   to the motion, the Court rules as follows.1

                                  18          On May 12, 2020, Julian Garcia v. Roadrunner Transportation Services, Inc. and

                                  19   Roadrunner Transportation Systems, Inc. was filed in state court, alleging, on behalf of

                                  20   the named plaintiff and a putative class, claims against both defendants under California

                                  21   Labor Code §§ 2802 and 2804 and California Business & Professions Code §§ 17200 et

                                  22   seq. On October 5, 2020, the case was removed to this District. See Case No. 20-CV-

                                  23   6918-MMC (hereinafter “Garcia”).

                                  24          On February 4, 2021, the above-titled action (hereinafter “Sanchez”) was filed in

                                  25   this District, alleging, as against the same two defendants, essentially the same claims as

                                  26   asserted in Garcia, the only differences being the date on which the class period

                                  27
                                              1   By order filed June 22, 2021, the Court took the matter under submission.
                                  28
                                          Case 3:21-cv-00890-MMC Document 30 Filed 07/27/21 Page 2 of 2




                                  1    commences (April 1, 2016, in Garcia and May 1, 2016, in Sanchez) and one additional

                                  2    cause of action in Sanchez, namely, a claim under California Labor Code §§ 2698 et seq.

                                  3           On February 10, 2021, defendants, relying on a forum-selection clause, moved to

                                  4    transfer Garcia to the Eastern District of Wisconsin and, on July 20, 2021, the motion was

                                  5    granted.

                                  6           In light of the above, the Court finds, for the reasons set forth by defendants (see

                                  7    Mot. at 8:5-9:22), the instant action is subject to dismissal or transfer under the first-to-file

                                  8    rule, see Kohn L. Grp., Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1240–41

                                  9    (9th Cir. 2015) (listing requirements for application of first-to-file rule), and, in this

                                  10   instance, the Court finds transfer is preferable, see Alltrade, Inc. v. Uniweld Prod., Inc.,

                                  11   946 F.2d 622, 623 (9th Cir. 1991) (holding first-to-file rule “allows a district court to

                                  12   transfer, stay, or dismiss” later-filed action).2
Northern District of California
 United States District Court




                                  13          Accordingly, the motion is hereby GRANTED in part and DENIED in part, and the

                                  14   above-titled action is hereby ordered TRANSFERRED to the United States District Court

                                  15   for the Eastern District of Wisconsin.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: July 27, 2021
                                                                                                   MAXINE M. CHESNEY
                                  19                                                               United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25          2 Although plaintiffs state it is “likely” plaintiff Garcia will dismiss his case (see Opp.
                                  26   at 5:9), a review of the docket in Garcia reflects no dismissal has been filed to date and,
                                       given that an answer has been filed therein, any such relief will require either a stipulation
                                  27   or a court order, see Fed. R. Civ. P. 41. In any event, if Garcia ultimately is dismissed in
                                       the Eastern District of Wisconsin, the parties will have the opportunity to set forth before
                                  28   that Court their respective positions as to whether Sanchez should remain in that District.

                                                                                           2
